ITEMID: 001-23659
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: CRONIN v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää;Nicolas Bratza
TEXT: The applicant, Mr Mark Cronin, is a United Kingdom national, who was born in 1956 and lives in Sheffield. He is represented before the Court by Mr P. Mahy, a lawyer practising in Sheffield.
On 21 November 2001 a warrant to search the applicant’s home was granted by justices sitting at Sheffield Magistrates’ Court under, inter alia, section 23 (3) of the Misuse of Drugs Act 1971. The warrant authorised a search for cannabis and associated drug paraphernalia. It was granted on the basis of an Information dated 20 November, sworn by police constable Frost, which set out the following grounds for the application:
“In October/November 2001, the police were contacted by an anonymous male stating that they had witnessed various persons visiting the target address at all times of the day, both on foot and in vehicles. These persons were unknown to the source but only visited the target premises for a matter of minutes before leaving. It has been stated that the premises were involved in the supply of cannabis.
The source has since contacted the police and confirmed that the activity is constant.
This same unregistered source has contacted the police on several occasions and has supplied reliable information.
Enquiries with the council reveal that [the applicant] is the tenant of the semi-detached property and they have also received complaints in relation to vehicles visiting the address in the summer of 2001 by local residents.
The vehicles, which are visiting the address on a regular basis, are used by the local drug fraternity who have previous criminal convictions for possession of cannabis.”
The Information went on to outline why alternative methods of enquiry were considered unsuitable and why the search was necessary. It stated:
“A search warrant is considered to be a proportionate response”.
The warrant was executed on 29 November 2001. Eight police officers searched the applicant’s home for forty five minutes, during which time the applicant and his wife were present. No items were found and no further action was taken against the applicant.
The applicant issued judicial review proceedings in March 2002, alleging that the failure of the justices to give reasons for their decision or to make a record of the hearing at which the warrant was granted meant that there were no adequate or effective safeguards against abuse of the warrant procedure. He submitted that the information supplied to the justices was ambiguous and inconsistent; for example because the “anonymous” male was also a “source” known to the police, and because the statement that the premises were involved in the supply of cannabis was merely an unattributed assertion. Moreover, the source of the statement about the use of the vehicles by the local “drug fraternity” was unclear.
Permission to apply for judicial review was granted on 10 May 2002. Witness statements were served from the police officer, the two lay magistrates and the legal adviser who were at the hearing on 21 November 2001. The police officer made two statements, the second of which outlined police concerns that, as applications for warrants were often based on confidential information, recording of the evidence or the justices’ reasons at the hearing of an application for a warrant could have a severe impact on police effectiveness. As to the particular application, the officer recalled being asked various questions by the justices about the vehicles mentioned in the Information and the geographical layout of the area.
The legal adviser to the justices, although unable to remember the specific case, gave details in his statement of his “invariable practice” when dealing with applications for warrants. In particular, he stated that he would draw the justices’ attention to the relevant statutory requirements and if any matters arose during the application which did not appear within the body of the Information, he would direct the justices to endorse those matters on the Information. In general, he asserted that the Information itself became the written record of evidence, together with any additional comments noted as a result of the justices’ questions to the constable. Taking a full note of the evidence would therefore simply be to restate the facts already set out in the Information and serve no useful purpose.
In the Divisional Court’s judgment on 20 November 2002, the Lord Chief Justice, dismissing the application and endorsing the views of the legal adviser to the justices, said:
“23. The evidence that exists in this case, as it seems to me, shows that the safeguards which the statute rightly requires and which article 8 makes necessary, which would also be required in the appropriate circumstances by article 6, were fully complied with. In considering compliance with article 8 and article 6 the facts of the particular case will in the end always be decisive. When justices accept an information as containing all the material upon which they rely as satisfying them ... it is unreasonable to require them to make a note. If a particular matter is elicited in the course of questioning the deponent who is seeking the warrant, then ... it would be desirable to make a note of that matter, not only for the benefit of any subsequent citizen who wished to challenge the legality of the warrant, but also to protect the justices and police from unwarranted allegations.”
The Lord Chief Justice went on to say that, in the applicant’s case:
“The material upon which the warrant was issued is clearly contained in the information and the basis on which the warrant was issued is obvious without any need for the justice merely to repeat that he is satisfied as required by section 23 of the 1971 Act. To require the justice to set out that he was so satisfied would serve no purpose whatsoever.”
The Divisional Court referred with approval to the prescribed form in which the Information was contained, noting that it appeared to have been carefully drafted with Articles 6 and 8 of the Convention in mind. The court concluded that, whilst an exceptional case would have to be considered on its merits, in the ordinary case it would be unreasonable to require anything additional to the Information itself, which the person affected ought to be able to obtain. The court refused permission to appeal, as did the Court of Appeal itself on 23 December 2002.
Section 15 of the Police and Criminal Evidence Act 1984 (“PACE”) provides:
“Search warrants-safeguards. (1) This section and section 16 below have effect in relation to the issue to constables under any enactment, including an enactment contained in an Act passed after this Act, of warrants to enter and search premises; and an entry or search of premises under a warrant is unlawful unless it complies with this section and section 16 below.
(2) Where a constable applies for any such warrant, it shall be his duty-(a) to state-(i) the ground on which he makes the application; and (ii) the enactment under which the warrant would be issued; (b) to specify the premises which it is desired to enter and search; and (c) to identify, so far as is practicable, the articles or persons to be sought.
(3) An application for such a warrant shall be made ex parte and supported by an information in writing.
(4) The constable shall answer on oath any question that the justice of the peace or judge hearing the application asks him.
(5) A warrant shall authorise an entry on one occasion only.
(6) A warrant-(a) shall specify-(i) the name of the person who applies for it; (ii) the date on which it is issued; (iii) the enactment under which it is issued; and (iv) the premises to be searched; and (b) shall identify, so far as is practicable, the articles or persons to be sought.
(7) Two copies shall be made of a warrant.
(8) The copies shall be clearly certified as copies.”
Section 16 of PACE deals with the procedure for the execution of a warrant.
Code B of PACE, set out under section 66, includes provision that an application for a warrant should not be made on the basis of uncorroborated anonymous information.
Section 23 (3) of the Misuse of Drugs Act 1971 provides, as relevant:
“ If a justice of the peace ... is satisfied by information on oath that there is reasonable ground for suspecting- (a) that any controlled drugs are, in contravention of this Act or of any regulations made thereunder, in the possession of a person on any premises; ... he may grant a warrant authorising any constable acting for the police area in which the premises are situated at any time or times within one month from the date of the warrant, to enter, if need be by force, the premises named in the warrant, and to search the premises and any persons found therein ...”
